RECEIVED

AUG 292019 4 UNITED STATES DISTRICT COURT
_ WESTERN DISTRICT OF LOUISIANA
TONY BR. MOORE, CLERK
WESTERN DISTRICT OF LOUISIANA ALEXANDRIA DIVISION
ALEXANDRIA, LOUISIANA
NORMAN BUTTE, CIVIL ACTION NO. 1:19-CV-487-P
Petitioner
VERSUS JUDGE DEE D. DRELL
WILLIAM BARR, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

 

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Petition (Doc. 1) is hereby DISMISSED WITHOUT
PREJUDICE in accordance with the provisions of Rule 41 of the Federal Rules of
Civil Procedure and Rule 41.3 of the Local Rules for the United States District Court
for the Western District of Louisiana.

gh
THUS DONE AND SIGNED at Alexandria, Louisiana, on thig ZS day of

o —
M5e x f
4 )
¢ = 2 = — be
~ _

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

    

, 2019.

 
